IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00008-CR

BUDDY VINCENT GERTZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F39552


                          MEMORANDUM OPINION


      Buddy Gertz was charged by indictment with two third-degree felony counts of

injury to a child. Count one alleged that, on or about May 22, 2004, Gertz intentionally

or knowingly caused bodily injury to a child by striking her with a wooden board.

Count two alleged that, on the same date, Gertz intentionally or knowingly caused

bodily injury to the same child by striking her with a belt. A jury found him guilty on

both counts and for count one assessed a two-year prison sentence. For count two,

Gertz was assessed a seven-year prison sentence that was probated for ten years of
community supervision and a $5,000.00 fine that was not probated. Gertz served his

two-year sentence and, upon release, began his ten years of community supervision.

          The State moved to revoke Gertz’s community supervision on the grounds that

he had not paid his fine or his supervision fees for many months and had failed to

report. Gertz pled true to the allegations, and the State presented evidence that Gertz

had not paid his fine and fees and had failed to report. The trial court found that Gertz

had violated his terms of community supervision and revoked it.                         The trial court

sentenced him to seven years in prison. Raising three issues, Gertz appeals. We will

affirm.

          In his first issue, Gertz asserts that his two sentences violate Double Jeopardy

because he is being punished twice for the same offense.1 He claims that the State

alleged two different manner and means of committing one offense: injury to a child by

striking her with a board and by striking her with a belt.

          Gertz did not raise his Double Jeopardy claim at his revocation hearing or at his

original criminal trial. Gertz argues that he can raise his Double Jeopardy claim for the

first time in this appeal; the State disagrees.

          “[B]ecause of the fundamental nature of double jeopardy protections, a double

jeopardy claim may be raised for the first time on appeal or for the first time on

collateral attack when (1) the undisputed facts show the double jeopardy violation is

clearly apparent on the face of the record and when (2) the enforcement of the usual


1The Double Jeopardy Clause protects against multiple punishments for the same offense. Steels v. State,
170 S.W.3d 765, 769 (Tex. App.—Waco 2005, no pet.) (citing Illinois v. Vitale, 447 U.S. 410, 415, 100 S.Ct.
2260, 2264, 65 L.Ed.2d 228 (1980)).

Gertz v. State                                                                                      Page 2
rules of procedural default serves no legitimate state interest.” Ramirez v. State, 36

S.W.3d 660, 666 (Tex. App.—Waco 2001, pet. ref’d) (citing Gonzalez v. State, 8 S.W.3d

640, 643 (Tex. Crim. App. 2000); and Murray v. State, 24 S.W.3d 881, 888 (Tex. App.—

Waco 2000, no pet.)).

        We agree with the State. The undisputed facts do not show that the alleged

double jeopardy violation is clearly apparent on the face of the record; we do not have

the record from Gertz’s criminal trial before us. The State notes that the two offenses

could have involved discrete and separate acts and bodily injuries,2 but the revocation

record sheds no light either way on that possibility.3 Moreover, the State asserts that,

assuming a double-jeopardy violation, the proper remedy would be to retain the most

serious punishment and vacate any remaining convictions that are the “same” for

double-jeopardy purposes. Steels, 170 S.W.3d at 769. Vacating the two-year sentence

that Gertz has already served would serve no legitimate state purpose. Because Gertz

may not raise his Double Jeopardy claim for the first time in this appeal, we overrule

issue one.

        Gertz’s second issue asserts that his sentence violates the Eighth Amendment’s

prohibition of cruel and unusual punishment because it is excessive. He claims that his

2
 “The protection against double jeopardy is inapplicable where separate and distinct offenses occur
during the same transaction.” Steels, 170 S.W.3d at 769 (citing Spradling v. State, 773 S.W.2d 553, 556 (Tex.
Crim. App. 1989)).

3It is permissible to convict a defendant for two violations of the same statute on the same day as long as
the State can prove that two separate and discrete incidents occurred on that day comprising two
violations of the same statutorily defined offense. Villanueva v. State, 227 S.W.3d 744, 748-49 (Tex. Crim.
App. 2007). “The commission of ‘multiple discrete assaults against the same victim’ results in liability for
separate prosecution and punishment for every instance of such criminal misconduct.” Gonzales v. State,
191 S.W.3d 741, 748 (Tex. App.—Waco 2006, pet. ref’d) (citing Vernon v. State, 841 S.W.2d 407, 410 (Tex.
Crim. App. 1992)).

Gertz v. State                                                                                        Page 3
punishments were stacked; i.e., that he served his two-year sentence on count one and

thereafter started his ten years’ probation on count two, culminating in a total of twelve

years’ supervision by the State, yet the maximum sentence for a third-degree felony is

ten years. See TEX. PENAL CODE ANN. § 12.34(a) (West 2011). The State correctly notes

that Gertz’s sentences were not stacked (ordered to be served consecutively).                        A

judgment was entered on each count, and each judgment states that they are to run

concurrently.

        The State also notes that Gertz did not object to his sentence on this ground in the

trial court.4 A defendant must complain or object in the trial court about an allegedly

disproportionate sentence to preserve his complaint for appeal. Wynn v. State, 219

S.W.3d 54, 61 (Tex. App.—Houston [1st Dist.] 2006, no pet.); Solis v. State, 945 S.W.2d

300, 301 (Tex. App.—Houston [1st Dist.] 1997, pet. ref'd). Gertz’s second issue is not

preserved and is thus overruled. TEX. R. APP. P. 33.1.

        In his third issue, Gertz alleges that his sentence is illegal. He reasserts that he

served his two-year sentence on count one and thereafter started his ten years’

probation on count two, culminating in a total of twelve years’ supervision by the State.

But again, the State notes that the judgments state that they are to run concurrently. As

such, the State posits, Gertz’s ten-year community supervision for count two began at

the same time as his sentence on count one. We agree.

        Moreover, we agree with the State’s contention that, even if Gertz is correct, his


4 No complaint or objection on this ground was made in the revocation proceeding. Gertz has not
brought forth a reporter’s record from his criminal trial showing that this complaint was made then, nor
does he even assert that this complaint was made in his criminal trial.

Gertz v. State                                                                                   Page 4
sentence on count two and the trial court’ revocation order are still valid. When a

community-supervision period exceeds that prescribed by law, an order placing the

defendant on community supervision is void only to the extent that it subjects the

defendant to probationary supervision beyond that authorized by law. Pedraza v. State,

562 S.W.2d 259, 260 (Tex. Crim. App. 1978).          Any violation of the conditions of

community supervision that occurred and were alleged in a motion to revoke within

the permissible community-supervision period will support a revocation order. Id.

        In this case, Gertz was placed on community supervision on April 7, 2006 for ten

years. The State’s first amended motion to revoke was filed on October 15, 2010—four

and one-half years later—well within the permissible period for community

supervision.     Accordingly, the trial court’s count two judgment placing Gertz on

community supervision and its revocation order are valid. We overrule issue three.

        Having overruled all three issues, we affirm the trial court’s judgment.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 30, 2012
Do not publish
[CR25]




Gertz v. State                                                                     Page 5